Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 1, 2010                                                                           Marilyn Kelly,
                                                                                                 Chief Justice

  141002                                                                              Michael F. Cavanagh
                                                                                        Maura D. Corrigan
                                                                                       Robert P. Young, Jr.
                                                                                       Stephen J. Markman
                                                                                       Diane M. Hathaway
  M.L. PRAY,                                                                          Alton Thomas Davis,
                Plaintiff-Appellee,                                                                   Justices

  v                                                        SC: 141002
                                                           COA: 286672
                                                           Genesee CC: 07-087443-NO
  BAYBEST RIBS, L.L.C., and NORMICH,
  INC., d/b/a DAMON’S GRILL,
               Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 23, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).

         On a February day, plaintiff, a life-long resident of Michigan, fell on ice in
  defendant’s parking lot. Although the parking lot had been cleared of most snow, there
  were six inches of snow on the ground elsewhere, it having snowed nearly an inch earlier
  in the day and nearly two inches the day before, and the high temperature that day being
  15 degrees. The trial court granted defendant’s motion for summary disposition,
  concluding that the ice was “open and obvious,” and the Court of Appeals reversed.

         I agree with the trial court that, given the wintry conditions that existed at the time
  of plaintiff’s fall, the potential for the parking lot to be icy should have been well
  understood by plaintiff. The Court of Appeals held that because it stopped snowing by
  11:00 a.m., and because plaintiff did not fall until 3:30 p.m., plaintiff had no reason to
  know that the parking lot would be icy. I strongly disagree. A life-long resident of
  Michigan (or, indeed, a life-long resident of any other state, province, or country standing
  even a roughly equivalent distance from the equator) should be well aware that when it
  snows, and when temperatures are below freezing, ice may form on parking lots, and that
                                                                                                               2

such ice may remain until temperatures rise above freezing. Because plaintiff should
have known that the parking lot might be icy, the ice was fully “open and obvious.”

      I would reverse the Court of Appeals and reinstate the trial court’s order granting
defendant’s motion for summary disposition.

      CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 1, 2010                    _________________________________________
       1123                                                                  Clerk